Melvin Mayfield, Judge, dissenting. I cannot agree with the result reached by the majority opinion in this case because it dismisses the appeal but leaves the controversy pending without any guidance as to how it can be resolved. The problem started when the administrative law judge entered an order dated October 14, 1991, in which his finding number “5” stated, “Claimant is entitled to an award of benefits for medical care provided and to be provided by Dr. Schoedinger for his back condition.” There was an appeal from the law judge’s order and the order (including finding “5”) was affirmed by the full Commission on March 6, 1992. On June 9, 1992, the attorney for the employer’s workers’ compensation carrier wrote a letter to the law judge asking for a “clarification” of the law judge’s finding number “5”. The law judge then issued an opinion that the finding was a mistake on his part as he had intended to “defer making decision on mileage and pre-authorization treatment by Dr. Schoedinger.” This opinion was appealed to the full Commission and by majority vote the Commission in a opinion entered February 26, 1993, held that the law judge had no jurisdiction to act on the matter because the law judge’s original order had been appealed to the Commission and it was, therefore, the Commission’s order which the insurance carrier wanted clarified. However, the Commission treated the carrier’s letter to the law judge as a request for clarification by the Commission and held that the record was clear that it was only the “authorized” medical care provided and to be provided that the law judge had intended to cover in finding “5.” Therefore, the Commission remanded the matter to the law judge for the determination of any “unresolved matters” as to this issue. The claimant appealed to this court and argued that the doctrine of res judicata prevented the Commission from changing the order it had previously entered affirming the law judge’s original order of October 14, 1991. This court has today held that the Commission’s order is not final and therefore is not appealable. Thus, we have dismissed the appeal and have left the parties, the law judge, and probably the full Commission without any guidance on how to resolve the problem which is still pending. In the first place, there is one view that we can take that would make it unnecessary to send this case back to the law judge — and that is the result the appellant asks that we reach. In State v. Hatton, 315 Ark. 583, 868 S.W.2d 492 (1994), the State argued that a juvenile division judge erred in refusing to accept the case after the circuit court transferred it to juvenile court. Our supreme court dismissed the State’s appeal (thus ending the controversy as to which trial court should try the case) on the holding that the State had failed to file a notice of appeal within the proper time after the juvenile court had first held that the case should be tried in circuit court. Thus, in the instant case it could be held that the appellant should have timely appealed from that part of the law judge’s order here involved, made on October 14, 1991, instead of waiting until June 9, 1992, to write the law judge asking for a “clarification” of the law judge’s order of October 14, 1991. See also Arkansas State Highway Commission v. Bollinger, 230 Ark. 877, 327 S.W.2d 381 (1959). Indeed, I find it highly unusual that such a request would be made or acted upon, even by an administrative agency, in face of the well-established rule that courts do not issue advisory opinions. See Waldrip v. Davis, 40 Ark. App. 25, 842 S.W.2d 49 (1992). Moreover, we have held that under the Workers’ Compensation Act neither an administrative law judge nor the full Commission has the power or authority to reconsider a decision after the time to appeal that decision has run -— except in the specific situations provided by the Act (which are not applicable here). See Lloyd v. Potlach Corporation, 19 Ark. App. 335, 342, 721 S.W.2d 670, 674-75, (1986). In the second place, even if we think that a more relaxed view should now be taken, as is the case in administrative agencies other than the Workers’ Compensation Commission, see McCarty v. Board of Trustees, 45 Ark. App. 102, 872 S.W.2d 74 (1994), we should affirm the Workers’ Compensation Commission, rather than dismiss the appeal, and let it — and everyone — know what our current view is. As the matter stands, the dismissal of this appeal simply leaves this case hanging and all concerned confused. I dissent.